Title: From George Washington to Major General William Heath, 28 August 1778
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters White plains 28th Augt 1778
          
          The unfortunate circumstance of the French Fleet having left Rhode Island at so
            critical a moment, I am apprehensive, if not very prudently managed, will have many
            injurious consequences, besides merely the loss of the advantages we should have reaped
            from succeeding in the Expedition. It will not only tend to discourage the people, and
            weaken their confidence in our new alliance, but may possibly produce prejudices and
            resentments, which may operate against giving the Fleet such Zealous and effectual
            assistance in its present distress, as the exigence of affairs and our true interest
            demand. It will certainly be sound policy to combat these effects, and whatever private
            opinions may be entertained, to give the most favorable construction, of what has
            happened, to the public, and at the same time to put the French Fleet, as soon as
            possible, in condition to defend itself and be useful to us.
          The departure of the Fleet from Rhode Island is not yet publicly announced here, but
            when it is, I intend to ascribe it to necessity, from the damage suffered in the late
            storm. This, it appears to me, is the Idea which ought to be generally propagated. As I
            doubt not the force of these Reasons will strike you equally with myself, I would
            recommend to you to use your utmost influence to palliate and soften matters, and induce
            those, whose business it is to provide succours of every kind for the fleet, to employ
            their utmost zeal and activity in doing it. It is our duty to make the best of our
            misfortune, and not to suffer passion to interfere with our interest and the public
              good.
          By several late accounts from New York there is reason to beleive the  enemy are on the point of some important movement. They have been some days past
            embarking Cannon and other matters—and yesterday an hundred and forty transports fell
            down to the Hook. These and other circumstances indicate something of moment being in
            contemplation. Whether they meditate any enterprise against this army, mean to transfer
            the War elsewhere, or intend to embrace the present opportunity of evacuating the
            Continent is as yet uncertain. If they have a superior fleet on the Coast, it is not
            impossib⟨le⟩ they may change the seat of the War to the Eastward, endeavouring by a land
            and Sea cooperation to destroy or possess themselves of the French Fleet. With an Eye to
            an event of this kind, I have desired General Sullivan, if he makes good his Retreat
            from the Island, to disband no more of his troops than he cannot help; and I would recommend to you to have an eye to it likewise, and
            by establishing Signals and using other proper precautions to put things in a train for
            calling out your Militia at the shortest notice. I am Dear Sir Your most obt &
            hum: Servt
          
            Go: Washington
          
        